Felton, J.
The answer denied the allegations of the petition, and did not admit that the defendant was liable for the payment of unemployment compensation contributions as an employer of eight or more persons for wages during twenty weeks of the years 1937-1942. Since the answer, both by denial of the allegations of the petition and by affirmative allegations negativing liability, raised issues which had necessarily to be determined before a judgment against the defendant could legally be rendered, the court erred in sustaining the general demurrer to the answer.

Judgment reversed.


Stephens, P. J., and Sutton, J., concur.

Albert G. Callatuay, for plaintiff in error. .
John M. .& James J. Slaton, as amici curies.
A. L. Henson, Clifford Walker, Otis L. Haihcock, contra.